Citation Nr: 1340124	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran reports that his hearing loss has worsened since the May 2009 VA examination and in support cites that since that time he has been issued hearing aids.  In his September 2012 substantive appeal (VA Form 9) he asserts that he has extreme difficulty communicating with employees and customers as a small business owner.  He also reported that notwithstanding his use of hearing aids on both ears, he has difficulty understanding personal and telephonic conversations, and due to his inability to hear properly he has lost customers.  The Veteran also questioned why VA did not request an additional audiogram using the Maryland CNC test if his private audiograms were not adequate to properly adjudicate his claim.  

A VA examination was conducted in May 2009.  That examination is now more than four years old.  As the Veteran's statements indicate that his bilateral hearing loss may have increased in severity since the last VA examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In this regard, because the May 2009 examiner did not comment on the specific functional effects of the Veteran's hearing loss disability, the Board finds that in the examination report the examiner must provide an opinion addressing the impact of the Veteran's hearing loss on his daily functioning is necessary.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board observes that the Veteran has submitted two private audiological treatment records: one from Ear Nose & Throat Associates of Corpus Christi dated March 2009 and one from Sawyer Audiology dated October 2009.  In both reports, the private practitioners assigned speech recognition thresholds.  However, it is not clear from the reports whether the Maryland CNC word list was used in these examinations.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  As such, further clarification is needed in regard to the type of test used by the private audiologists.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Houston, Texas, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, including those from the VAMC in Houston, Texas, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Contact the private audiological treatment provider, Ear, Nose & Throat Associates of Corpus Christi, in Corpus Christie, Texas, to determine (i) if the Maryland CNC word list was used during audiological testing completed on the Veteran in March 2009, and (ii) if this evaluation was performed by a state-licensed audiologist.

3.  Contact Sawyer Audiology in Corpus Christi, Texas to determine (i) if the Maryland CNC word list was used during audiological testing completed on the Veteran in October 2009, and (ii) if this evaluation was performed by a state-licensed audiologist.

4.  Notify the Veteran that he can submit lay statements from himself and from others who have first-hand knowledge of the severity of his hearing loss and the impact of the disability both socially and professionally.

5.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate with others, including via the telephone and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  

All opinions must be supported by a clear rationale, with citation to relevant medical findings. 

6.  Then readjudicate the appeal.  If the claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

